Citation Nr: 1624969	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-22 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement for payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for fees paid for an electrician test preparation course that was taken in September 2012 and Texas journeyman electrician tests that were taken in November 2012 and March 2013.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney-at-Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran had active service from January 1999 to May 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from administrative decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in April 2013.  In these decisions, the RO denied reimbursement for the cost of an electrician test preparation course that was taken in September 2012; Texas journeyman electrician certification tests that were taken in November 2012 and March 2013; and an International Sports Science Association (ISSA) personal trainer certification test that was administered in May 2011.

In June 2015, the Board issued a decision denying entitlement to reimbursement for payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for fees paid for the ISSA personal trainer certification test that was taken in May 2011.

The issue of the Veteran's entitlement to reimbursement for payment of educational assistance benefits for fees paid for an electrician test preparation course and Texas journeyman electrician certification tests was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.

A review of the Veteran's electronic claims file through Virtual VA and VBMS paperless claims processing system revealed no additional evidence pertinent to the matter on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

Unfortunately the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

The Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

The Veteran seeks reimbursement for payment of educational assistance benefits for fees paid for an electrician test preparation course that was taken in September 2012 and Texas journeyman electrician certification tests that were taken in November 2012 and March 2013

Generally, except for approval of the licensing and certification tests and the organizations or entities offering these tests that, as provided in § 21.4250(c)(2), are VA's responsibility, the Secretary of Veterans Affairs delegates to each State approving agency the authority, within the respective State approving agency's jurisdiction provided in § 21.4250(a), to approve licensing and certification tests and to approve the organizations or entities offering licensing and certification tests.  38 C.F.R. § 21.4268(a)(1) (2015).

If an educational institution offers a resident course in a State, only the State approving agency for the State where the course is being offered may approve the course for VA training.  38 C.F.R. § 21.4250(a)(1).  In addition, if an organization or entity offers a licensing or certification test and applies for approval of that test, only the State approving agency for the State where the organization or entity has its headquarters may approve the test and the organization or entity offering the test for VA payment.  38 C.F.R. § 21.4250(a)(6)(i).  If the organization or entity offering a licensing or certification test does not apply for approval, and a State or political subdivision of a State requires that an individual take the test in order to obtain a license, the State approving agency for the State where the license will be valid may approve the test for VA payment.  38 C.F.R. § 21.4250(a)(6)(ii).

The Veteran's request for reimbursement was denied in April 2013 on the ground that the electrician test preparation course and Texas journeyman electrician test are not license or certification tests that are approved by VA for reimbursement.  In his April 2013 notice of disagreement, the Veteran indicated that he is required by the Texas Department of Licensing and Regulation (TDLR), which he identified as the primary licensing agency in the State of Texas, to take the Texas journeyman electrician test.  Additionally, he reported that TDLR uses a company identified as PSI to administer the tests.

In the Board's prior remand, we found that the record did not document the steps that were taken or resources utilized by VA to determine that the Veteran's journeyman electrician test and test preparation course are not license or certification tests that are approved by VA.  In addition, the Board found that VA must make reasonable efforts to obtain evidence regarding whether the State approving agency requires the journeyman electrician test, as administered by PSI, in order to obtain a license.  See 38 C.F.R. § 21.4250(a)(6)(ii).

The Board instructed the AOJ to obtain information regarding whether the electrician test preparation course that the Veteran took in September 2012 was approved by the State approving agency at that time, as well as information regarding whether the Texas journeyman electrician test, as administered by PSI, was approved for VA training when the Veteran took the tests in November 2012 and March 2013.  If the Texas journeyman electrician test was not approved by the State approving agency at that time, the AOJ was to take reasonable steps to confirm whether an individual must take the Texas journeyman electrician test in order to obtain licensing or certification as an electrician in the State of Texas.  All responses and efforts, included negative responses, were to be documented in a memorandum.  

Following the Board's remand, the AOJ sent a letter in February 2016 to the Texas Veterans Commission asking whether the test preparation course and examination were approved by the SAA, and whether the test was required for an individual to obtain a licensing or certification as an electrician in the state of Texas.  No response was received.

The AOJ subsequently issued a Supplemental Statement of the Case noting that Texas journeyman electrical examination was not on the SAA list, and denying the claim.  

The Board finds that these efforts, consisting of one letter to the Texas Veterans Commission to which no response was received, fail to comply with the Board's remand.  The AOJ apparently did not follow up with the commission, try to get a response to its questions from any other source, or document whether there were any other appropriate places to get licensing and certification information.  The AOJ also did not address reimbursement for the fees associated with the test preparation course in the Supplemental Statement of the Case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain information regarding whether the electrician test preparation course that the Veteran took in September 2012 was approved by the State approving agency at that time.  In addition, obtain information regarding whether the Texas journeyman electrician test, as administered by PSI, was approved for VA training when the Veteran took the tests in November 2012 and March 2013.  If the Texas journeyman electrician test was not approved by the State approving agency at that time, take reasonable steps to confirm whether an individual must take the Texas journeyman electrician test in order to obtain licensing or certification as an electrician in the State of Texas.  

Document all efforts to obtain this information, to include any negative replies, in a memorandum.  The memorandum should note the appropriate places to get licensing and certification information.

All information obtained should be associated with the claims file.

2.  After ensuring that the requested development is completed, readjudicate the appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

